369 So.2d 1352 (1979)
Suzanne K. WEXLER, Wife of/and Nathan Wexler, M.D.
v.
Austin MARTIN, Kenneth Rearick, Clearview Wrecker Service and Allstate Insurance Company.
No. 64202.
Supreme Court of Louisiana.
March 30, 1979.
Writ denied.
MARCUS, J., would grant the writ, believing the Court of Appeal opinion is incorrect and agreeing with dissent.
*1353 CALOGERO and BLANCHE, JJ., concur in writ denial. Result here is probably correct. But since writ was denied in Watson v. Morrison, 340 So.2d 588 (La.App. 1st Cir. 1976), where there was a contrary result writ should be granted and issue clearly decided by that court.